Citation Nr: 0203045	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant/claimant is the widow of a veteran who had 
active service from July 1943 to September 1945 as a 
recognized guerilla in the Republic of the Philippines.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Manila, Republic of the Philippines, which denied the benefit 
sought.


FINDINGS OF FACT

1.  The veteran died in August 1995.

2.  The immediate cause of his death was cardiorespiratory 
arrest; cardiovascular disease was the antecedent cause, and 
renal failure was the underlying cause of death.

3.  At the time of his death, the veteran did not have any 
disabilities for which service connection was established.

4.  Cardiovascular or renal disease was not manifested in 
service or in the first postservice year.  

5.  There is no evidence of a relationship between the cause 
of the veteran's death and any disease or injury incurred or 
aggravated in service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates in the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service records, private treatment records, and a 
death certificate.  No outstanding records have been 
identified by the appellant.  The claimant has been notified 
of the applicable laws and regulations.  Discussions in the 
rating decisions, statement of the case, and supplemental 
statement of the case have informed her what she needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  A letter dated in December 2000 informed 
her of the provisions and application of the VCAA.  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The appellant is not 
prejudiced by the Board addressing the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran had qualifying military service during World War 
II as a recognized guerilla in the Republic of the 
Philippines.  In a February 1946 affidavit, the veteran 
reported that he had incurred no wounds or illnesses during 
service.  A February 1946 service separation examination 
report shows no pertinent abnormalities.  Urinalysis was 
negative, as was a chest x-ray.  The cardiovascular system 
was noted to be normal.

Private medical records from May 1995 reveal that the veteran 
was admitted for treatment for decreased urine output and 
increased creatinine.  A chest x-ray showed an 
atherosclerotic aorta.  An electrocardiogram was interpreted 
as showing findings that could not rule out inferior 
ischemia.  Right proximal third ureterolithiasis, chronic 
parenchymal disease, and chronic pyelonephritis were 
diagnosed.

A death certificate shows that the veteran died on August [redacted], 
1995.  The listed cause of death was cardiorespiratory 
failure caused by cardiovascular disease.  The underlying 
cause was renal failure.  He had no claims pending with VA 
when he died.


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Certain diseases, including 
cardiovascular-renal disease and nephritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During his lifetime the veteran had not established service 
connection for any disability; and when he died, he did not 
have any claims pending with VA.  The causes of his death 
were cardiovascular and renal disease.  His available service 
records report no treatment for cardiovascular or renal 
problems.  A separation examination found no pertinent 
defects, and it is not alleged that he had kidney or 
cardiovascular problems in service.  There is no evidence of 
pertinent disease or injury in service, or of renal or 
cardiovascular disease in the first postservice year (so as 
to warrant presumptive service connection for such 
disability).  No doctor has opined that the diseases which 
caused the veteran's death are related to service; 
postservice medical records, dated 40 years after the 
veteran's military service, provide no basis for establishing 
a causal link between the death-causing disease(s) and 
service.

Apparently, based on her substantive appeal, dated in 
December 2000, the appellant is under the mistaken impression 
that there is a lifetime presumption of service connection 
for the disabilities that caused the veteran's death.  That 
is not the case.  To prevail in her claim of service 
connection for the cause of the veteran's death, she must 
have supporting evidence relating the death-causing disease 
to service. There is nothing in the evidence of record that 
provides a basis for attributing the veteran's death to 
disease or injury that was incurred or aggravated in service.  
Consequently, service connection for the cause of the 
veteran's death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

